6DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 8/17/2021 and interview dated 12/10/2021.
3.	Applicant's remarks, filed on 8/17/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
EXAMINER’S AMENDMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Artie Pennington (Reg. No. 65331) on 12/10/2021.


1.	(Currently Amended) An embedded instrument management method for use in an integrated circuit, said integrated circuit comprising:
a time-varying security unit;
a first instrument unit gateway; 
a second instrument unit gateway; and 
an instrument unit;
said method comprising the steps of:
as a function of said first instrument unit gateway, said developing being further characterized as comprising the steps of:
developing a code value; and
comparing a key value to said code value and, in response, to develop:
an assert value on said unlock signal if said code value matches said key value; and
a de-assert value on said unlock signal if said code value does not match said key value;
second instrument unit gateway, said unlock signal from said developing;
second instrument unit gateway;
second instrument unit gateway, as a function of said operating and said receiving;
second instrument unit in response to said opening; 


2.	(Cancelled)

3.	(Currently Amended) The embedded instrument management method of claim 1 

4.	(Previously Amended) The embedded instrument management method of claim 1 further comprising the steps of:

second instrument gateway as a function of a second operation of said time-varying security unit and said qualification signal.

5.	(Currently Amended) An embedded instrument management method for use in an integrated circuit, said integrated circuit comprising:
a time-varying security unit;
a first instrument unit gateway;
a second instrument unit gateway; and
an instrument unit;
said method comprising the steps of:

said developing being further characterized as comprising the steps of:
developing a code value; and
comparing a key value to said code value and, in response, to develop:
an assert value on said unlock signal if said code value matches said key value; and
a de-assert value on said unlock signal if said code value does not match said key value;




second instrument unit in response to said opening; and


6.	(Cancelled)

7.	(Original) The embedded instrument management method of claim 5 





9.	(Previously Amended) The embedded instrument management method of claim 5 further comprising the steps of:


10	(Currently Amended) An embedded instrument management method for use in an integrated circuit, said integrated circuit comprising:
a time-varying security unit;
a first instrument unit gateway;
a second instrument unit gateway; and
an instrument unit;
said method comprising the steps of:

 security unit, said developing further comprising the steps of:







second instrument unit in response to said opening; and


Allowable Subject Matter
6.1.	Claims 1, 3-5, 7-10 are allowed.
6.2.   US Patent application No. 20110083195 to Crouch discloses a network of storage units has a data path which is at least a portion of the network. The network also has a key storage unit and a gateway storage unit. If the key storage unit stores a key value, the key storage unit transmits a key signal to the gateway storage unit. If the gateway storage unit does not store a gateway value or the key signal is not transmitted to the gateway storage unit, the gateway storage unit does not insert a data path segment in the data path. If the gateway storage unit stores a gateway value and the key signal is transmitted to the gateway storage unit, the gateway storage unit inserts the data path segment.

Therefore independent claim 10 is allowable over the prior arts of record.  The other independent claims 1, 5 recite similar subject matter. Consequently, independent claims 1 and 5 are also allowable over the prior arts of record.
Claims 3-4, 7-9 are directly or indirectly dependent upon claims 1, and 5 therefore, they are also allowable over the prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497